Case 3:13-md-02452-AJB-MDD Document 3096 Filed 09/18/19 PageID.25927 Page 1 of 5




                          Tkejctf Ugcuvtqo-
        Cfokpkuvtcvqt cf Nkvgo hqt vjg Guvcvg qh Igqtig
        Tkejctf Ugcuvtqo- cpf Ectqng Dtckng{ Ugcuvtqo-
        Kpfkxkfwcnn{




               AMENDED




        United States District Court - Southern District of California
Case 3:13-md-02452-AJB-MDD Document 3096 Filed 09/18/19 PageID.25928 Page 2 of 5




                                                       George Richard Seastrom




                     None


        Carole Brailey Seastrom




                                         Tkejctf Ugcuvtqo- Cfokpkuvtcvqt cf Nkvgo




                         Knoxville, TN


                                                   N/A
Case 3:13-md-02452-AJB-MDD Document 3096 Filed 09/18/19 PageID.25929 Page 3 of 5




                                                                                 N/A


                                N/A



                                         N/A




                                                                         Ectqng Dtckng{ Ugcuvtqo-

        Mpqzxknng- VP cpf Tkejctf Ugcuvtqo- Fcyuqpxknng- IC




                                                 Approx. 04-20-11 to July 2014




                                                              07-23-14

                                                                                       N/A


                                                   23.15.26
Case 3:13-md-02452-AJB-MDD Document 3096 Filed 09/18/19 PageID.25930 Page 4 of 5




                               N/A




               Ugrvgodgt 29            2;



                                              /s/ Kimberly D. Barone Baden
Case 3:13-md-02452-AJB-MDD Document 3096 Filed 09/18/19 PageID.25931 Page 5 of 5
       !


    *!                                       Kimberly D. Barone Baden
                                             Ann E. Rice Ervin
    +!                                       (CA SBN 207731)
                                             Motley Rice LLC
    ,!
                                             28 Bridgeside Boulevard
    -!                                       Mt. Pleasant, SC 29464
                                             (843) 216-9265 (Phone)
    .!                                       (843) 216-9450 (Fax)
                                             kbarone@motleyrice.com
    /!

    0!                                       Will Lemkul
                                             (CA SBN 219061)
    1!                                       Morris, Sullivan & Lemkul, LLP
                                             9915 Mira Mesa Boulevard
    2!                                       Suite 300
                                             San Diego, CA 92131
   *)!                                       (858) 566-7600 (Phone)
   **!                                       (858) 566-6602 (Fax)
                                             lemkul@morrissullivanlaw.com
   *+!

   *,!

   *-!

   *.!

   */!

   *0!

   *1!

   *2!                                       Attorneys for Plaintiffs
   +)!
   +*!

   ++!

   +,!

   +-!

   +.!

   +/!

   +0!

   +1!
         !                                    &!.!&!      !
                                G=DFH!;DFB!7DBEA5>CH!;DF!85B5<9G!!
         !
